Bell, J.
The demand was sufficient. It called for dower, of the defendant, of course, of land, of which'he was tenant; of *592part of lot No. 10 ; the right of J. Fellows ; and being land which the husband, J. Haynes, once owned. No evidence was offered, that the lot No. 10, in which the demanded premises were situate, was the right of J. Fellows. Nothing was shown in regard to that; that circumstance in the description is therefore to be disregarded. As it appeared, that there were several lots numbered 10, in the town, the description of the premises, in which dower was demanded, as No. 10 alone, would be bad for uncertainty. But when it is said in the written demand of dower made upon this tenant, “ part of lot No. 10, once owned by J. Haynes,” and there is no evidence that either J. Haynes, or the defendant, ever owned any part of any other lot No. 10, there is no pretence of uncertainty, nor chance of mistake. ..

Judgment on the verdict*